     Case 2:19-cv-02456-KJM-DB Document 24 Filed 12/30/19 Page 1 of 3

 1

 2                                                                            FILED
                                                                             Dec 30, 2019
 3                                                                        CLERK, U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF CALIFORNIA



 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     CHAMBER OF COMMERCE OF THE
11   UNITED STATES OF AMERICA,
     CALIFORNIA CHAMBER OF COMMERCE,
12   NATIONAL RETAIL FEDERATION,
     CALIFORNIA RETAILERS ASSOCIATION,                  Case No. 2:19-cv-02456-KJM-DB
13   NATIONAL ASSOCIATION OF SECURITY
     COMPANIES, HOME CARE ASSOCIATION                   ORDER GRANTING TEMPORARY
14   OF AMERICA, and CALIFORNIA                         RESTRAINING ORDER AND SETTING
     ASSOCIATION FOR HEALTH SERVICES                    EXPEDITED HEARING ON
15   AT HOME,                                           PRELIMINARY INJUNCTION
16                         Plaintiffs,
17           v.
18
     XAVIER BECERRA, in his official capacity as
19   the Attorney General of the State of California,
     LILIA GARCIA BROWER,
20   in her official capacity as the Labor
     Commissioner of the State of California, JULIE
21   A. SU, in her official capacity as the Secretary
     of the California Labor and Workforce
22
     Development Agency, and KEVIN KISH, in his
23   official capacity as Director of the
     Department of Fair Employment and Housing of
24   the State of California,
25                         Defendants.
26

27

28

                                              ORDER GRANTING TEMPORARY RESTRAINING ORDER
                                                                 Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 24 Filed 12/30/19 Page 2 of 3
 1            This matter is before the court on plaintiffs’ motion for temporary restraining order,
 2   seeking to restrain the California law passed as Assembly Bill (AB) 51 from taking effect January
 3
     1, 2020. AB 51 prohibits employers from requiring, as a condition of employment, employees’
 4
     waiver of any right, forum or procedure for a violation of any provision of the California Fair
 5
     Employment and Housing Act or the Labor Code. See Cal. Lab. Code § 432.6. All parties were
 6

 7   given notice and the court held a telephonic hearing on December 23, 2019, at which counsel

 8   Donald Falk, Archis Parasharami and Bruce Sarchet appeared for plaintiffs, and counsel Chad

 9   Stegeman appeared for defendants. Having considered plaintiffs’ papers filed in support of their
10
     motion for a temporary restraining order, defendants’ written opposition thereto, counsel’s
11
     arguments at the telephonic status and for good cause shown, the court hereby enters the following
12
     order:
13
              The court finds that a temporary restraining order is warranted as provided by Federal Rule
14

15   of Civil Procedure 65 and Civil Local Rule 231. While plaintiffs filed their motion with very little

16   time to spare and could have sought the court’s intervention somewhat earlier, the court
17   nevertheless finds plaintiffs have carried their burden, at this early stage on a tightly compressed
18
     timeline, by raising serious questions going to the merits and showing that the balance of hardship
19
     tips decidedly in their favor. See All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th
20
     Cir. 2011). Plaintiffs also have shown a likelihood of irreparable injury and that a restraining order
21

22   is in the public interest. Id. at 1135 (all four prongs of test articulated in Winter v. Natural

23   Resources Defense Council, 555 U.S. 7 (2008) must be met for “serious questions” to support

24   issuance of preliminary injunctive relief). Specifically, plaintiffs have raised serious questions
25   regarding whether the challenged statute is preempted by the Federal Arbitration Act as construed
26
     by the United States Supreme Court. See Kindred Nursing Centers Ltd. P’ship v. Clark, 137 S.
27
     Ct. 1421 (2017). Plaintiffs’ argument that allowing the statute to take effect even briefly, if it is
28

                                                       1
                                                  ORDER GRANTING TEMPORARY RESTRAINING ORDER
                                                                     Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 24 Filed 12/30/19 Page 3 of 3
 1   preempted, will cause disruption in the making of employment contracts also is persuasive and
 2   supports the other three Winter factors, particularly given the criminal penalties to which violators
 3
     of the law may be exposed. See Cal. Lab. Code § 433 (“Any person violating this article is guilty
 4
     of a misdemeanor.”). The court finds that plaintiffs have no other adequate legal remedy to
 5
     preserve the status quo for a short period of time until the court can consider their motion for a
 6

 7   preliminary injunction on a more well-developed record, with full opposition briefing as well.

 8          Accordingly, IT IS HEREBY ORDERED that plaintiffs’ motion for a temporary

 9   restraining order is GRANTED.
10
            The court orders as follows:
11
            1. Defendant Xavier Becerra, in his official capacity as the Attorney General of the State
12
     of California, Lilia Garcia Brower, in her official capacity as the Labor Commissioner of the State
13
     of California, Julia A. Su, in her official capacity as the Secretary of the California Labor and
14

15   Workforce Development Agency, and Kevin Kish, in his official capacity as Director of the

16   California Department of Fair Employment and Housing are temporarily enjoined from enforcing
17   AB 51, pending this court’s resolution of plaintiffs’ motion for a preliminary injunction.
18
            2. There is no realistic likelihood of harm to defendants from temporarily enjoining
19
     enforcement of AB 51, so no security bond is required.
20
             3. Plaintiffs’ motion for a preliminary injunction will be heard on January 10, 2020 at
21

22   10:00 AM.     Defendants have filed their opposition to the motion for a preliminary injunction.

23   Plaintiffs may file any written reply by January 3, 2020.

24          IT IS SO ORDERED.
25   DATED: December 29, 2019.
26

27                                                UNITED STATES DISTRICT JUDGE

28

                                                      2
                                                  ORDER GRANTING TEMPORARY RESTRAINING ORDER
                                                                     Case No. 2:19-cv-02456-KJM-DB
